DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18 – 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Response to Arguments
Applicant’s arguments, filed 11/17/2021, with respect to the rejection of claims 1 – 6 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Connolly et al. (US 2006/0019273 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Wan (US 2013/0345096 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 6, 7, 9 – 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (US 2006/0019273 A1; “Connolly”) in view of Wan (US 2013/0345096 A1).
Regarding claim 1, Connolly teaches a flow cell structure (detection card 102; figure 1; ¶¶31 – 33) comprising:
a plurality of inlet ports (first injection port 104 and injection ports 118), each inlet port of the plurality of inlet ports sized and capable of being able to receive a flow of reagent from a corresponding reagent of a plurality of reagents into the flow cell; and

a manifold section  having a plurality of manifold branches (e.g., channels 120) in fluid communication with a common line (e.g., the channel at 130), each manifold branch of the plurality of manifold branches connected to a corresponding inlet port of the plurality of inlet ports, and
a detection section (detection reservoir 116) in fluid communication with the common line and the outlet port, the detection section that is capable of being operable to perform a plurality of different chemical reactions between the plurality of reagents and analytes positioned in the detection section.
Connolly does not specifically teach an outlet port sized and capable of being able to pass a flow of reagent out of the flow cell; and wherein the flow cell is configured such that the flow of reagent from each inlet port passes through the flow channel, then through the outlet port and then out of the flow cell without flowing back through the flow channel.
However, Wan teaches a related microfluidic chip apparatus wherein waste solution produced by a specific reaction is exhausted out from a solution outlet 37 from the apparatus (¶18; figure 2). Consequently, as evidenced by Wan, the incorporation of an outlet port feature with a diagnostic microfluidic apparatus would have been considered to be suitable and predictable to a person of ordinary skill in the art in order to provide a means for allowing fluids to be withdrawn from the apparatus.  Including a similar outlet port with the Connolly apparatus would effectively enable the same function with the flow cell such that the flow of reagent from each inlet port passes through the flow channel, then through the outlet port and then out of the flow cell without flowing back through the flow channel. The combination of familiar elements KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art to provide an outlet port sized and capable of being able to pass a flow of reagent out of the flow cell; and wherein the flow cell is configured such that the flow of reagent from each inlet port passes through the flow channel, then through the outlet port and then out of the flow cell without flowing back through the flow channel.
Regarding claim 2, Connolly teaches wherein the manifold section and the detection section of the flow channel are substantially planar (figure 1).
Regarding claim 3, Connolly teaches wherein the plurality of manifold branches (e.g., channels 120) are in fluid communication with the common line through a plurality of forked junctions (e.g. the connections or forked junctions where each of the channels 120 connect from the injection ports 118 in figure 1), each of the plurality of forked junctions are capable of directing a corresponding flow of reagent through the common line and into the detection section (detection reservoir 116), at least one forked junction forming an acute angle between respective manifold branches (e.g., channels 120).
Regarding claim 6, Connolly teaches the flow cell of claim 1, further comprising: a top layer (third planar element 140) defining a top surface of the flow channel; a bottom layer (first planar element 136) defining a bottom surface of the flow channel; and an intermediate layer (the sidewalls of the channels in layer second planar element 138) defining a geometry of the flow channel (figures 1 and 2; ¶¶31 – 37).

Connolly teaches the flow cell of claim 1 comprising: a top layer (third planar element 140) defining a top surface of the flow channel; a bottom layer (first planar element 136) defining a bottom surface of the flow channel; and an intermediate layer (the sidewalls  of the channels in layer second planar element 138) defining a geometry of the flow channel (figures 1 and 2; ¶¶31 – 37). Connolly does implicitly teach a gap height defined by a distance between the bottom surface (first planar element 136) of the flow channel and the top surface (third planar element 140) of the flow channel, wherein the gap height is substantially constant throughout the flow channel as shown in figure 2. Specifying that the gap height is within a range of about 60 to 100 microns would have been obvious to a person of ordinary skill in the art since these channel dimensions are typical of conventional microfluidic apparatus.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a gap height defined by a distance between the bottom surface of the flow channel and the top surface of the flow channel, wherein the gap height is substantially constant throughout the flow channel and is within a range of about 60 to 100 microns.

However, Connolly does teach that the flow cell apparatus incorporates the use of one-way valves (e.g.,¶37). The use of reagent wells or reservoirs (e.g., at 104 and 118; figure 2) and valve systems with analytical microfluidic apparatus is well known in the art. Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.04).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the flow cell of claim 1, wherein: the plurality of reagents is from a plurality of respective reagent wells positioned in one of a cartridge or an instrument, and the one of the cartridge or the instrument comprises a plurality of valves external to the flow cell, each valve being positioned between a corresponding reagent well of the plurality of respective reagent wells and a corresponding inlet port of the plurality of inlet ports such that each valve controls a flow of reagent from the corresponding reagent well of the plurality of respective reagent wells.

Connolly does not specifically teach a separate instrument comprising a plurality of valves, each valve of the plurality of valves in fluid communication with a corresponding reagent well of the plurality of reagent wells, each valve of the plurality of valves operable to control a flow of reagent from the corresponding reagent well of the plurality of reagent wells. 
However, Connolly does teach that the flow cell apparatus incorporates the use of one-way valves (e.g., ¶37). Connolly also teaches the use of pump (pump 786) for transferring reagents from the detection unit 780 to the flow cell (detection card 702).  The use of reagent wells or reservoirs (e.g., at 104 and 118; figure 2) and valve systems with analytical microfluidic apparatus is well known in the art. Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.04).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide  a separate instrument comprising a plurality of valves, each valve of the plurality of valves in fluid 
Regarding claim 11, Connolly teaches wherein the manifold section (e.g., channels 120) of the flow channel is the only common area where flow paths of reagents are routed together prior to flowing into the detection section (detection reservoir 116) of the flow channel (figure 1).
Regarding claim 12, Connolly teaches wherein the manifold section and the detection section of the flow channel are substantially planar (figure 1).
Regarding claim 13, Connolly teaches wherein the plurality of manifold branches (e.g., channels 120) are in fluid communication with the common line through a plurality of forked junctions (e.g. the connections or forked junctions where each of the channels 120 connect from the injection ports 118 in figure 1), each of the plurality of forked junctions are capable of directing a corresponding flow of reagent through the common line and into the detection section (detection reservoir 116), at least one forked junction forming an acute angle between respective manifold branches (e.g., channels 120).
Regarding claim 16, Connolly teaches the flow cell of claim 1, further comprising: a top layer (third planar element 140) defining a top surface of the flow channel; a bottom layer (first planar element 136) defining a bottom surface of the flow channel; and an intermediate layer (the sidewalls of the channels in layer second planar element 138) defining a geometry of the flow channel (figures 1 and 2; ¶¶31 – 37).
.
Claims 4, 5, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al. (US 2006/0019273 A1; “Connolly”) in view of Wan (US 2013/0345096 A1), and further in view of Cox-Muranami et al. (US 2019/0224676 A1; “Cox-Muranami”).
Regarding claims 4 and 14, Connolly does not specifically teach wherein the manifold section has a swept volume that is at least about 10 times smaller than a swept volume of the detection section.
Regarding claims 5, 8 and 15, Connolly does not specifically teach wherein the flow channel comprises a swept volume and a geometry such that a flush factor, used to achieve a flush efficiency of at least about 99 or 99.95 percent concentration of a reagent positioned in the detection section, is about 2.0 or 2.5 or less.
However, Cox-Muranami does teach the minimization of swept volumes and the use of “flush factors” or “flush efficiencies” in the design and operation of analytical microfluidic apparatus, wherein flow channel geometries can comprise a channel length (or distance) or volume (e.g., ¶¶2 – 6). Consequently, as evidenced by Cox-Muranami, the incorporation of these factors in the design of the disclosed microfluidic apparatus would have been considered to be suitable and predictable to a person of ordinary skill in the art in order to facilitate the efficient operation of the apparatus as indicated by  Cox-Muranami. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Minimizing the swept volume and achieving high flush factor or flush efficiency would have been within the ambit of a person of ordinary skill in the art without undue experimentation. . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/            Primary Examiner, Art Unit 1796